Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 30 August 1776
From: Livingston, Henry Beekman
To: Washington, George



Sagg Harbour [N.Y.] 30th August 1776
May it please Your Excellency

On Thursday Last I received an Express from Captain Davis Stationed at Montauk Point notifying me, that he had discovered three saild of the Enemy making for the Point, that they had hoisted out their Boats to the Number of ten or twelve he susspected with design to land and Carry off Stock: After giveing

the orders I thought necessary to Captains Roe, and Griffin, I set out for the Point, On my Arrival in the Evening at Captain Davis’es Station, I found three Vessels which I took to be Frigates from twenty to thirty Guns, a Brig we immagined a Prize, and a Small Sloop, Close in with the Land; at 7 OClock in the Evening one of the Frigates the Brig and the Sloop made for the Continent south West of New London where they anchered under the Shore, the Other Two Ships Bore away for Block Island. On Saturday Morning the three Vessels under the Eastern Shore, takeing advantage of the Tide of Flood and a fair wind Sailed up the Sound as far as Huntington, about Sixty Miles from hence the tide and wind makeing against them they were obliged to come to an Anchor. how far they have since proceeded is uncertain, but suppose the Communication by water between this and New York is now Cut off, the Ships off Block Island still Continue to Cruise there; we immagine by their movements that they wait the Arrival of a Fleet—I have just received an Account of My Colonels promotion to the Rank of Brigadier General, as next in Rank to him in the Regiment I should [have] Transmitted Your Excellency a General Return of the whole: But my remote distance from the Major part of the Regiment together with the uncertainty whether it is Your Excellencies Intention I Should succeed him has prevented me.
The Inclosed is a true state of the Detatchment Your Excellency was pleased to honour me with the command of. My respects wait on Mrs Washington. I remain Sir Your Excellencies most Obedient Humble Servant

Henry B: Livingston


P:S: Any Command your Excellency pleases to honour me with will be forwarded by the Bearer Lieutenant Smith of Captain Roes Company.

 
My Dear General I have just received an Account by express that the Communication between us and New York is Cut off and that your Excellencies attempts to dislodge the Enemy have hitherto been Successless I have dispatched an Account of this Matter to his Excellency Govenor Trumbull of Conecticut. If it meets with Your Excellencies approbation I should think notwithstanding the Ships in the Sound we shall be able in a few Days to get a Body of men from Conecticut whose Attack on the

Back of Our Enemies from this way may be a means of Distressing them much: they have now poss[ess]ion of Jamaica and Hemstead plains consequently this Country is exposed to their Ravages, the Communication at Hellgate is not Yet Cut off, I wait with impatience for Your Excellencies Commands. Yours Afftely

Henry B: Livingston


The publick spirit of this Country has reduced its Militia to nothing.

